DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 13 and 14 is/are rejected under 35 U.S.C. 102a (1) as being anticipated by US 10001346 (Augustine et al.).
Regarding claims 1-5, 8, 13 and 14, ‘346 discloses: Airbag system and method of using the airbag system for protecting a body part of a user in case of an accident (fig. 7), comprising:
2, 26, 28, fig. 7) adapted for inflation upon an accident occurring during an intended activity being riding a bicycle (nothing precludes the device from being used while riding a bicycle, so this device is functional to provide this claimed function);
at least one sensor (74; disclosed as including pressure sensors in par. 49, detailed description; and accelerometers which do measure movement of the system and the user) configured to measure movements of the airbag system; and thus indirect the movements of the user;
a control unit (70, takes/receives pressure and acceleration/movement data from sensors 74 and determines if user is in a ‘normal’ or ‘first (intended) activity state’, and therefore keeps/automatically controls the airbag to be ‘idle’ or uninflated during the ‘normal’ or ‘first’ (intended) activity state as in claims 2, 4, 8, 13 and 14; when the sensors detect pressures/accelerations beyond a normal (‘intended’) threshold first state the airbags are signaled/inflated automatically by the control system as in claims 3-5) configured to determine if the user is in a first activity state not corresponding to the intended activity (this recitation discloses the inflation occurs when the sensors measure ‘non-normal’ threshold of the intended activity; so when the state of the user is ‘non-normal’ to normal bicycle riding the inflation occurs, i.e. when in an activity state that is not ‘normal to the intended/bicycle riding) by processing the output data from the at least one sensor, wherein the activity state is the user doing an activity other than riding a bicycle.  
An important comment regarding examination of functional language in claims from the MPEP 2114:
INHERENCY AND FUNCTIONAL LIMITATIONS IN APPARATUS CLAIMS
Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").
The device recited above is capable of providing claimed functions as the device could be used while a riding a bike and the non-normal threshold of riding a bike would be when the sensors measure thresholds that are not ‘normal’ to riding a bike, like the movement of falling.
	Regarding claims 6 and 7, the control unit 70 does as already stated above  takes/receive pressure and acceleration/movement data from sensors 74 and determines if user is in a ‘normal’ or ‘first activity state’, and therefore keeps/automatically controls the airbag to be ‘idle’ or uninflated during the ‘normal’ or ‘first’ activity state as in claims 2, 13 and 14; when the sensors detect pressures/accelerations beyond a normal threshold first state, which can be considered a second state, the airbags are inflated automatically by the control system.
	Regarding claims 9 and 10, as stated above the sensors can further include accelerometers for sensing ‘abnormal’ accelerations or movements which would correspond to an undesired activity or accident.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10001346 (Augustine et al.).

However, ‘346 does teach explicitly, “A wide variety of inflatable protective devices have been disclosed over many years. These have been designed to protect the head, neck and/or body of persons who are falling or crashing (bicycles, motorcycles, automobiles, racecars and pilots). Some examples include: Alstin discloses a helmet for a bicycle rider that inflates during a crash in U.S. Pat. No. 8,402,568 (par. 19, background of invention).”
‘346 also explicitly teaches, “Although the present disclosure is directed to embodiments including a device 1 worn around the neck, the features pertaining to sensing and triggering of the device 1 based on atmospheric air pressure may be used in conjunction with other protective devices, such as other inflatable air chamber 4 based protective devices, or other safety devices…(par. 61, detailed description).”
Therefore it would have been an obvious modification to one of ordinary skill in the art at the time of filing the invention to modify the system of ‘346 to be applied to various activities including riding a bicycle.  Normal riding one of the activity states would result in the airbag system being idle or uninflated; while falling or crashing would represent another ‘activity state’ other than riding a bicycle and would trigger the airbag system to inflate thereby providing a bicycle rider with an automatically controlled and triggered crash protection system.
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Newly added language to independent claims does not add any new scope not fully addressed by previously cited art and previous rejections.
Intended use limitations are functional in nature and need only be found to be capably provided by cited prior art.  Here nothing precludes the cited reference from being used while riding a bicycle and using the sensors/control system to measure normal vs. ‘non-normal’ bicycle movements and positions to trigger inflation of the active protective device.
Assertions presented are incorrect, the sensors and system cited above does detect ‘other activity states’ than the intended state.  The intended state is normal use and the ‘other activity state’ is when the sensors measure pressure/movement that is outside the ‘normal’ benchmark of the ‘intended’ state/activity.
Applicant appears to be reading the prior art to strictly while also reading the instant claims too strictly.  Claims are examined with the broadest reasonable interpretation and claims to functional limitations need only be capably provided by the cited prior art as stated above the prior art cited can be used in a scenario where the intended activity is ‘normal bicycle’ riding and the other ‘non-intended activity/state’ is when sensors measure pressure/movement/positions that are outside the ‘normal bicycle riding state’.  In other words, ‘normal state’ bike riding will not set off inflation of the device while ‘non-normal’ measures of pressure/movement/position will trigger the system to inflate the device.
The rejection remains and is considered to be proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732